Title: Thomas Jefferson’s Declaration to Craven Peyton, 22 August 1809
From: Jefferson, Thomas
To: Peyton, Craven


          Whereas Craven Peyton has this day executed a deed of conveyance to me for the lands of the late Bennet Henderson surrounding & adjacent to the town of Milton, which deed bears on it’s face a warranty for the parts thereof which were the property of Frances, Lucy & Nancy C. three of the daughters of the sd Bennet, whose shares have been purchased & paid for, but the sd Frances, Lucy & Nancy C. being still infants, have not validly confirmed the same, now therefore I hereby declare that the said clause of warranty is not to hold the sd Craven responsible, if the sd Frances, Lucy, or Nancy C. or either of them should refuse or fail to ratify the said sales of their parts, when they come of age; but that I the sd Thomas take that risk on myself, reserving however the right of recovering whatsoever the sd Peyton might have been entitled to recover from those responsible to him for the title. Witness my hand this 22d day of August 1809.
          
            Th:
            Jefferson
        